                Case 4:20-cv-08733-HSG Document 28 Filed 01/07/21 Page 1 of 2
                                                                                                    5HVHW )RUP

                                            UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
 
      6$85,.,7//&                                      &DVH1RBFY+6*
 
                                  3ODLQWLII              APPLICATION FOR
                                                         ADMISSION OF
               Y
                                                          ATTORNEY PRO HAC
 
      $33/(,1&                                         VICE ; ORDER
                                                         (CIVIL LOCAL RULE 11-3)
                                  'HIHQGDQW
 
          I, .DUHQ / 'XQQ                        , an active member in good standing of the bar of
 
                                   , hereby respectfully apply for admission to practice pro hac vice in the
     'LVWULFW RI &ROXPELD &RXUW RI $SSHDOV
   Northern District of California representing: $SSOH ,QF                                   in the
                                                                0HUHGLWK 5 'HDUERUQ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       . 6WUHHW 1:                                      6WHLQHU 6W
    :DVKLQJWRQ '&                              6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    NGXQQ#SDXOZHLVVFRP                                  PGHDUERUQ#SDXOZHLVVFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

                                                                                ect.
          I declare under penalty of perjury that the foregoing is true and correct

      Dated: 
                                                                                APP
                                                                                  APPLICANT


                                         ORDER GRANTING APPLICATION
                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of .DUHQ / 'XQQ                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 1/7/2021
                                                                UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
       Case 4:20-cv-08733-HSG Document 28 Filed 01/07/21 Page 2 of 2




  2QEHKDOIRI-8/,2$&$67,//2&OHUNRIWKH'LVWULFWRI&ROXPELD&RXUWRI$SSHDOV
                   WKH'LVWULFWRI&ROXPELD%DUGRHVKHUHE\FHUWLI\WKDW



                            Karen L Dunn
          ZDVGXO\TXDOLILHGDQGDGPLWWHGRQ-XO\ DVDQDWWRUQH\DQGFRXQVHORUHQWLWOHGWR
         SUDFWLFHEHIRUHWKLV&RXUWDQGLVRQWKHGDWHLQGLFDWHGEHORZDQ$FWLYHPHPEHULQJRRG
                                              VWDQGLQJRIWKLV%DU




                                                                            ,Q7HVWLPRQ\:KHUHRI
                                                                        ,KDYHKHUHXQWRVXEVFULEHGP\
                                                                        QDPHDQGDIIL[HGWKHVHDORIWKLV
                                                                             &RXUWDWWKH&LW\RI
                                                                         :DVKLQJWRQ'&RQ-DQXDU\
                                                                                     




                                                                               -8/,2$&$67,//2
                                                                                 &OHUNRIWKH&RXUW




                                                                    ,VVXHG%\
                                                                    'LVWULFWRI&ROXPELD%DU0HPEHUVKLS




)RUTXHVWLRQVRUFRQFHUQVSOHDVHFRQWDFWWKH'&%DU0HPEHUVKLS2IILFHDWRUHPDLO
                                    PHPEHUVHUYLFHV#GFEDURUJ
